Citation Nr: 9930645	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
eye injury.  

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for flat feet.   

5.  Entitlement to service connection for a kidney 
disability, to include stones, on a secondary basis.  

6.  Entitlement to service connection for a gastrointestinal 
disorder on a secondary basis.   

7.  Entitlement to service connection for a disability of the 
joints involving the shoulders, hips, knees, ankles, and low 
back, on a secondary basis. 

8.  Entitlement to an effective date prior to July 28, 1994, 
for a 40 percent disabling rating for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1986 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and June 1997 rating actions, 
and a September 1997 decision, by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California.  

The Board notes that in September 1998, the appellant 
requested a hearing at the RO before a local hearing officer.  
However, in an October 1998 statement from the appellant's 
representative, Disabled American Veterans (DAV), the DAV 
indicated that the appellant wanted to cancel his request for 
a hearing.  Moreover, in June 1999, the DAV submitted 
outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Reno, Nevada, from July 1995 to 
April 1998, in support of the appellant's claims.  At that 
time, the DAV indicated that the appellant waived the right 
to have the additional evidence referred to the "agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case" as provided under 38 
C.F.R. § 20.1304.  

The Board observes that in a June 1998 rating decision, the 
RO granted the appellant's claim of entitlement to service 
connection for a thoracic spine disability, on a secondary 
basis, and assigned a 10 percent disabling rating.  The RO 
also granted the appellant's claim of entitlement to service 
connection for a psychiatric condition, to include 
depression, and assigned a 30 percent disabling rating.  
There is no indication from the information of record that 
the appellant disagreed with either of the above assigned 
ratings.  Accordingly, these issues are not now in appellate 
status.  See Grantham v. Brown, 114 F 3d. 1156 (1997).  

In addition, the Board also notes that in a July 1997 
statement, the appellant raised the issue of entitlement to 
an increased rating for his service-connected cervical spine 
disability.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The Board further observes that upon a review of the record, 
it appears that the appellant had raised the issue of whether 
there was clear and unmistakable error (CUE) in the rating 
action of August 1987.  However, the Board notes that in a 
March 1999 statement, the appellant withdrew his CUE claim.  

Lastly, the Board observes that the issue of entitlement to 
service connection for a disability of the joints involving 
the shoulders, hips, knees, ankles, and low back, on a 
secondary basis, will be discussed in the REMAND portion of 
this decision.  





FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability manifested by residuals of an eye injury. 

2.  There is no competent medical evidence of a nexus between 
any diagnosed skin condition, including dermatitis, and the 
appellant's period of active service.  

3.  There is no competent medical evidence of record 
establishing that the appellant has a current disability due 
to bilateral hearing loss.  

4.  There is no competent medical evidence of a current 
diagnosis of flat feet.  

5.  The evidence of record shows that the appellant's 
currently kidney disability, diagnosed as kidney stones, is 
related to the medication that he takes for his service-
connected cervical spine disability.  

6.  The evidence of record shows that the appellant's 
currently diagnosed enteritis/duodenitis is related to the 
medication that he takes for his service-connected cervical 
spine disability. 

7.  In an August 1987 rating action, the RO granted service 
connection for chronic cervical strain, without evidence of 
neurologic involvement, and assigned a 10 percent rating, 
effective from July 1, 1987.

8.  In correspondence received on July 28, 1994, the 
appellant requested that his service-connected cervical spine 
disability be re-evaluated.

9.  In a March 1995 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
chronic cervical strain, without evidence of neurologic 
involvement, from 10 percent to 20 percent disabling, 
effective from July 28, 1994.  

10.  In a January 1997 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
cervical spine disability from 20 percent to 40 percent 
disabling, effective from July 28, 1994.  At that time, the 
RO recharacterized the appellant's service-connected neck 
disability as chronic cervical strain; cervical spondylosis 
with radiculopathy.  The RO primarily based its decision on 
the results of the appellant's October and November 1996 VA 
examinations which showed that the appellant had cervical 
spondylosis with radiculopathy, and fibromyalgia of the 
cervical spine with discogenic neck pain.  

11.  It was not factually ascertainable that the 
symptomatology of the appellant's service-connected cervical 
spine disability, with radiculopathy, met the schedular 
criteria for a 40 percent disability evaluation at any time 
during the year prior to July 28, 1994.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
residuals of an eye injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The appellant's claim for service connection for a skin 
condition is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The appellant's claim for service connection for flat 
feet is not well grounded.  38 U.S.C.A. § 5107(a).

5.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's current kidney disability, diagnosed as 
kidney stones, is proximately due to or the result of 
medication taken for his service-connected cervical spine 
disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

6.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's currently diagnosed gastrointestinal 
disorder, to include enteritis/duodenitis, is proximately due 
to or the result of medication taken for his service-
connected cervical spine disability.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

7.  The assignment of an effective date prior to July 28, 
1994 for the award of a 40 percent schedular rating for 
disability of the cervical spine, with radiculopathy, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) residuals of an eye injury, (2) a 
skin condition, (3) bilateral hearing 
loss, and (4) flat feet.   


Applicable Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the claim is not well 
grounded, the appeal must fail and there is no further duty 
to assist in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Residuals of an Eye Injury

The appellant's service medical records show that in April 
1987, the appellant was treated after complaining that some 
battery acid had accidentally splashed in his right eye.  At 
that time, the appellant stated that after the accident, he 
flushed his eye out with water.  According to the appellant, 
at present, he had blurred vision in the right eye.  The 
physical examination showed that the appellant's vision in 
his right eye was 20/15.  The cornea and conjunctiva were 
clear.  The diagnosis was that there was a mild area of 
irritation at the lateral right upper lid.  The records 
further reflect that in May 1987, the appellant underwent a 
Medical Board examination.  At that time, the examining 
physician stated that the appellant's pupils were equally 
reactive to light and accommodation.  

The appellant's service medical records reflect that in June 
1987, the appellant was treated after complaining of blurred 
vision in his right eye.  At that time, he gave a history of 
his April 1987 eye injury.  The remaining records are 
negative for any complaints or findings of an eye disorder.  
The appellant's separation examination, dated in May 1987, 
shows that at that time, the appellant's eyes were clinically 
evaluated as normal.  The appellant's vision in his right eye 
was 20/20 for both distant and near vision, and his vision in 
his left eye was 20/20 for distant vision.  There was no 
evidence of refraction.  

A private medical record from a Dr. H.O., dated in August 
1994, shows that at that time, the appellant had an eye 
examination.  According to the record, the appellant stated 
that his vision was blurry and that his eyes ached.  The 
examination showed that the appellant's distant vision in his 
right eye was 20/50, and his distant vision in his left eye 
was 20/80.  The diagnosis was of myopia.  

In December 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he sought 
medical treatment after he accidentally dropped a battery and 
battery acid splashed into his face.  (T.11).  The appellant 
stated that following the accident, metal fragments were 
removed from his eyes and his eyes were washed.  (Id.).  He 
noted that his vision was tested and that the results showed 
that his vision had decreased.  (T.12).  According to the 
appellant, he had blurred vision, and he had irritation and 
pain in his eyes.  (Id.).  The appellant indicated that he 
was given eye drops and some ointments.  (Id.).  He testified 
that subsequent to his eye injury, he developed chronic 
irritation and dryness in his eyes.  (T.2,12).  The appellant 
stated that he was not currently receiving any medical 
treatment for his eyes, and that he was not using any 
prescribed medication.  (T.2).  He noted that he used items 
such as Visine in order to put moisture back into his eyes.  
(Id.).  

In the instant case, the Board recognizes that the appellant 
injured his eye during service.  However, the Board notes 
that while there is evidence showing that the appellant 
injured his eye during service, there is no competent medical 
evidence showing a current medical diagnosis of residuals of 
an eye injury, nor has it been reported that such evidence 
exists, so as to give rise to a duty under 38 U.S.C.A. 
§ 5103(a).  The Board observes that according to the 
appellant's service medical records, in April 1987, after the 
appellant's in-service injury, he was diagnosed with a mild 
area of irritation at the lateral right upper lid.  In 
addition, the Board notes that in the appellant's subsequent 
May 1987 Medical Board examination, the examiner stated that 
the appellant's pupils were equally reactive to light and 
accommodation.  The Board further notes that the appellant's 
May 1987 separation examination shows that at that time, the 
appellant's eyes were clinically evaluated as normal.  
Moreover, the appellant's vision in his right eye was 20/20 
for both distant and near vision, and his vision in his left 
eye was 20/20 for distant vision.

The Board observes that the only post-service medical 
evidence of a current eye disability is the private medical 
record from Dr. O., dated in August 1994.  The record 
reflects that at that time, the appellant was diagnosed with 
myopia.  However, the Board notes that defective vision, that 
is, refractive error of the eye, is not a disease or injury 
within the meaning of applicable VA statutes and regulations.  
38 C.F.R. § 3.303(c) (1998); see also 38 C.F.R. § 4.9 (1998).  
Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter of law. 38 C.F.R. § 3.303(c) (1998); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board observes that the only evidence presented by the 
appellant that shows that he currently suffers from the 
residuals of his eye injury, is his own statements.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently suffers from the residuals of his eye injury is 
not competent evidence.  

In light of the above, because the appellant has not 
presented competent medical evidence of the current existence 
of any residuals of an eye injury, this claim must be denied 
as not well grounded.  In the absence of proof of a present 
disability, which can be related to service, there can be no 
valid claim.  Caluza, 7 Vet. App. 498.  Here the question as 
to whether the appellant currently has any residuals of an 
eye injury necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of the residuals of an eye injury, which can be 
related to service, this claim must be denied as not well 
grounded.


Skin Condition

The appellant's service medical records are negative for any 
complaints or findings of a skin condition.  The appellant's 
separation examination, dated in May 1987, shows that at that 
time, the appellant's skin was clinically evaluated as 
normal.  

Outpatient treatment records from the VAMC in Topeka, Kansas, 
from January to August 1989, show that in January 1989, the 
appellant was treated after complaining of a rash on his 
legs.  At that time, he noted that the rash itched.  
According to the records, the appellant was diagnosed with 
dermatitis of both legs, and he was given a prescription for 
hydrocortisone cream.  

A hearing was conducted in December 1997 at the RO.  At that 
time, the appellant testified that during basic training, he 
developed a skin condition on his lower legs.  (T.3).  The 
appellant stated that he contributed his skin condition to 
"periods in the field, and dirty clothes, and sleeping on 
the open ground."  (Id.).  According to the appellant, he 
did not seek medical treatment for his skin condition.  
(Id.).  The appellant indicated that following his separation 
from the military, he continued to suffer from outbreaks.  
(Id.).  He noted that he sought treatment at the Topeka VAMC 
and that at that time, he was given a cream for the itching.  
(Id.).  The appellant revealed that he had "layers of skin 
that had been eaten off at the legs in sizes up to around a 
dollar, a silver dollar size, patches."  (Id.).  According 
to the appellant, at present, he was using prescribed 
ointments for his skin condition.  (T.4).  

In the instant case, the Board notes that there is no 
competent medical evidence showing that the veteran's current 
skin condition, to include dermatitis, nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The appellant's service 
medical records are negative for any complaints or findings 
of a skin condition.  Moreover, in the appellant's May 1987 
separation examination, the appellant's skin was clinically 
evaluated as normal.  The Board further notes that the only 
evidence presented by the appellant, which purports to shows 
that he currently suffers from a skin condition as a result 
of his military service, is his own statements.  As 
previously stated, the appellant, as a lay person without 
medical expertise, is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
494; Grottveit, 5 Vet. App. at 93.

The Board further notes that while the evidence of record 
shows that the appellant was diagnosed with dermatitis in 
January 1989, the evidence does not show a nexus between the 
diagnosed dermatitis and any disease or injury in service.  
As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well grounded claim.  See Caluza, 
supra.  Therefore, as there is no competent medical evidence 
that the appellant's previously diagnosed dermatitis was 
related to service, service connection for a skin condition 
must be denied as not well grounded.  


Hearing Loss

At the outset, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

The appellant's service medical records are negative for any 
complaints or findings of hearing loss.  The appellant's 
separation examination, dated in May 1987, shows that at that 
time, the appellant underwent audiometric testing.  The 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 5, 5, 10, 15, and 0 
decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 0, 0, 5, 0, and 10 decibels.  In addition, the appellant's 
ears were clinically evaluated as normal.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from April 1986 to June 1987.  The 
form also reflects that the appellant's Military Occupational 
Specialty (MOS) was as a cannon crewman and that he received 
the Army Service Ribbon.  

In December 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he was a member of an artillery team for 
approximately 14 months.  (T.9,10).  The appellant stated 
that as a member of the team, he was exposed to a lot of very 
loud noise.  (T.9).  He indicated that because of the noise 
exposure, he developed bilateral hearing loss.  (Id.).  
According to the appellant, after his discharge from the 
military, his hearing continued to decrease.  (T.9,10).  He 
noted that following his separation, he worked in fairly 
quiet environments.  (T.10).  The appellant reported that at 
present, he had problems hearing people, "both in public and 
over the phone."  (T.9).  

In the instant case, there is no medical evidence showing 
that the appellant has a current hearing loss disability for 
which service connection can be granted, according to the 
criteria set out in 38 C.F.R. § 3.385 (1998).  The Board 
notes that in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that pure tone threshold for normal hearing ranged 
from 0 to 20 decibels.  Therefore, in the appellant's May 
1987 separation examination, the results of his audiological 
examination showed that his hearing acuity was within normal 
limits for each ear because there were no pure tone 
thresholds that were recorded in excess of 20 decibels.  
Moreover, the Board notes that the remaining evidence of 
record, including outpatient treatment records from the Reno 
VAMC, from January 1995 to April 1998, are negative for any 
complaints or findings of hearing loss.  Accordingly, in 
light of the above, the appellant has not submitted valid 
test findings showing the presence of hearing loss as defined 
by 38 C.F.R. § 3.385.  Because the appellant has not 
presented medical evidence of a current hearing loss 
disability, his claim must be denied as not well grounded.  
In the absence of proof of a present disability, there can be 
no valid claim.  Caluza, 7 Vet. App. 498; Brammer, 3 Vet. 
App. at 223.; Rabideau, 2 Vet. App. at 141. 

Although the appellant testified in his December 1997 hearing 
that he currently had bilateral hearing loss, the Board notes 
that the appellant is not competent to testify that he 
currently has a hearing disability, as defined by the VA.  
While the appellant is competent to testify that he has 
difficulty in hearing, he is not competent to testify that he 
has a hearing loss disability according to the criteria under 
38 C.F.R. § 3.385 (1997), as this involves a medical 
diagnosis.  Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Grottveit, 5 Vet. App. at 91.  Generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Tedeschi v. Brown, 7 Vet. App. 411 
(1995); Espiritu, 2 Vet. App. at 492.  Accordingly, as no 
competent medical evidence is of record showing the presence 
of hearing loss as defined by 38 C.F.R. § 3.385, the 
appellant's claim must be denied as not well grounded.  


Flat Feet

The appellant's service medical records include his 
enlistment examination, dated in March 1986.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any foot trouble, the 
appellant responded "no."  The appellant's feet were 
clinically evaluated as normal.  The remaining records are 
negative for any complaints or findings of flat feet.  The 
appellant's May 1987 separation examination shows that at 
that time, the appellant's feet were clinically evaluated as 
normal.  

In May 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
filed a claim for entitlement to service connection for flat 
feet due to service aggravation.  

In December 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, his flat feet "bothered" him on long marches in 
full equipment.  (T.10).  The appellant stated that during 
the marches, he developed pain in his feet.  (Id.).  
According to the appellant, because he did not go on a lot of 
long marches, he did not seek medical treatment for his flat 
feet.  (Id.).  He noted that at present, he was not receiving 
medical treatment for his flat feet.  (Id.).  

To summarize, the appellant contends that while he was in the 
military, his flat feet were aggravated during long marches.  
In this regard, as previously stated, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  Therefore, because the 
evidence of record does not show that the appellant possesses 
medical expertise, his opinion that his flat feet were 
aggravated during service is not competent evidence.  

The Board notes that upon a review of the record, there is no 
competent medical evidence showing a current medical 
diagnosis of flat feet, nor has it been reported that such 
evidence exists, so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  The appellant's service medical 
records, including his May 1987 separation examination, are 
negative for any complaints or findings of flat feet.  
Moreover, the post-service medical evidence, including 
outpatient treatment records from the Reno VAMC, from January 
1995 to April 1998, is also negative for any complaints or 
findings of flat feet.  Therefore, because the appellant has 
not presented competent medical evidence of the current 
existence of flat feet, this claim must be denied as not well 
grounded.  In the absence of proof of a present disability, 
there can be no valid claim.  Caluza, 7 Vet. App. at 498; 
Brammer, 2 Vet. App. at 223; Rabideau, 2 Vet. App. at 141.  
Here the question as to whether the appellant currently has 
flat feet necessarily involves a medical diagnosis.  As no 
competent medical evidence is of record showing a current 
diagnosis of flat feet, this claim must be denied as not well 
grounded.  

The Board recognizes that the above claims are being disposed 
of in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).






B.  Entitlement to service connection for 
(1) a kidney disability, to include 
stones, on a secondary basis, and (2) a 
gastrointestinal disorder on a secondary 
basis.  

Applicable Law and Regulations

As a preliminary matter, the Board finds that the appellant's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the appellant is found to have presented 
claims which are not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regard to the appellant's claims and that no further 
assistance to him is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulation also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability.  Id; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).





A Kidney Disability, to Include Stones

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a kidney disability, to include 
stones.  The appellant's separation examination, dated in May 
1987, shows that at that time, the appellant's genitourinary 
system was clinically evaluated as normal.  

In August 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for entitlement to service connection for a kidney 
disability, to include stones.  The appellant stated that he 
had developed a kidney disability from the medication that he 
was taking for his service-connected cervical spine 
disability.  

In May 1996, the RO received outpatient treatment records 
from the Reno VAMC, from January 1995 to April 1996.  The 
records reflect that in July 1995, the appellant was treated 
for kidney stones.  At that time, he stated that he had been 
passing kidney stones for the past three to four weeks.  He 
noted that he had just recently passed a kidney stone and 
that he could bring it in for analysis.  After the physical 
examination, he was diagnosed with kidney stones.  The 
records further reflect that in August 1995, the appellant 
brought in one of his kidney stones.  The stone tested 
positive for calcium and phosphate.  

In April 1997, the appellant submitted medical literature 
regarding kidney stones.  The appellant highlighted portions 
of the text which addressed the issue of how kidney stones 
develop.  According to the literature, it was possible that 
calcium-based antacids increased "the risk of forming kidney 
stones by increasing the amount of calcium in the urine."  
The appellant contended that his kidney stones were calcium-
phosphate based.  According to the appellant, hypercalcinuria 
caused the body to absorb an excess of calcium which was then 
dumped into the urine where it tended to form calcium-
phosphate kidney stones.  The appellant stated that because 
of his gastrointestinal problems, which were due to the 
medication that he was taking for his service-connected 
cervical spine disability, he took large quantities of 
calcium-based antacids.  According to the appellant, the 
calcium-based antacids fed the formation of the calcium based 
stones.  

In the appellant's December 1997 hearing at the RO, the 
appellant testified that he was service-connected for a 
cervical spine disability, and that he took non-steroidal 
anti-inflammatory drugs (NSAIDs) in order to relieve his 
chronic neck pain.  (T.4).  The appellant stated that the 
NSAIDs caused him to develop a kidney disability, to include 
stones.  (T.4,5).  

In June 1999, the RO received outpatient and inpatient 
treatment records from the Reno VAMC, from July 1995 to April 
1998.  As previously stated, in July and August 1995, the 
appellant was treated for kidney stones.  The remaining 
records are negative for any complaints or findings of a 
kidney disability, to include stones.  


II.  Analysis

In the instant case, the appellant contends that the NSAIDs 
that he takes for his service-connected cervical spine 
disability have caused him to develop a kidney disability, to 
include kidney stones.  In this regard, the Board observes 
that the evidence of record shows that the appellant has been 
currently diagnosed with kidney stones, which have tested for 
calcium and phosphate.  The Board also notes that the 
evidence of record includes medical literature, which was 
submitted by the appellant in support of his contentions.  
According to the literature, it was possible that calcium-
based antacids increased "the risk of forming kidney stones 
by increasing the amount of calcium in the urine."  Thus, 
the appellant maintains that his kidney stones are calcium-
phosphate based, and that the calcium-based antacids that he 
takes for his service-connected cervical spine disability 
contribute to the formation of his calcium based stones.  

In light of the above, the Board observes that the medical 
literature that the appellant has submitted indicates a 
plausible relationship between the appellant's kidney 
disability, to include stones, and the medication that he 
takes for the treatment of his service-connected cervical 
spine disability.  See Mattern v. West, 12 Vet. App. 222 
(1999) (The relationship need not be conclusive, but only 
plausible for purposes of establishing a well grounded 
claim).  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that "a medical 
treatise which discusses the plausibility of a link between a 
current disability and the incurrence of an injury can be 
sufficient to meet the nexus requirement if the treatise 
evidence discusses the relationship between the two with a 
'degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . '" 
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Thus, the Board 
concludes that the medical literature standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of this case, there is at least 
plausible causality based upon objective facts.  Wallin, 11 
Vet. App. at 509.  

Although it is clear that the evidence of record does not 
demonstrate that the appellant's kidney disability, to 
include stones, is of service origin, the Board recognizes 
that there is competent medical evidence that shows that the 
appellant's currently diagnosed kidney stones, which have 
tested positive for calcium and phosphate, are related to the 
medication that he takes for his service-connected cervical 
spine disability.  See Allen, 7 Vet. App. at 439, 448.  In 
such cases where the evidentiary record is evenly balanced, 
the benefit of the doubt must be resolved in the appellant's 
favor.  Therefore, with resolution of all reasonable doubt in 
the appellant's favor, it is the Board's determination that 
service connection for a kidney disability, to includes 
stones, on a secondary basis, is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310(a).







A Gastrointestinal Disorder

I. Factual Background

The appellant's service medical records are negative for any 
complaints or findings of any gastrointestinal disorder.  The 
appellant's separation examination, dated in May 1987, shows 
that at that time, the appellant's abdomen was clinically 
evaluated as normal.

In August 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for entitlement to service connection for irritable 
bowel syndrome, with reflux disorder.  The appellant stated 
that he developed irritable bowel syndrome, with reflux 
disorder, from the medication that he had been taking for his 
service-connected cervical spine disability.

In May 1996, the RO received outpatient treatment records 
from the VAMC in Reno, from January 1995 to April 1996.  The 
records reflect that in April 1995, the appellant was treated 
after complaining of chronic diarrhea.  At that time, he was 
diagnosed with questionable irritable bowel syndrome.  The 
records also show that in June 1995, the appellant was 
treated after complaining of stomach upset and gas.  At that 
time, he noted that he was service-connected for a cervical 
spine disability.  The appellant indicated that he took 
NSAIDs in order to relieve the pain in his cervical spine.  
According to the appellant, the medication that he was taking 
for his neck disability caused him to develop stomach 
problems. The appellant stated that he was having two to 
three loose stools a day.  The diagnoses included the 
following: (1) chronic loose stools, and (2) gastrointestinal 
(GI) upset secondary to NSAIDs.  The records further reflect 
that in July 1995, the appellant was treated after 
complaining of diarrhea for the past two to three years.  He 
stated that at night, he had a lot of heartburn and acid 
reflux.  He noted that since he had recently changed his 
medication, he had been having less abdominal pains and no 
reflux symptoms.  

The Reno VAMC records reflect that in October 1995, the 
appellant underwent a barium enema after complaining of 
chronic diarrhea.  At that time, the diagnoses included the 
following: (1) suspicion of pre-anal rectal mass formation 
without remarkable mechanical obstruction, (2) scattered 
fecal retention which precluded small polyp evaluation, (3) a 
few scattered diverticulae, and (4) patent appendix.  
According to the records, also in October 1995, the appellant 
underwent a flexible sigmoidoscopy and polypectomy.  The 
postoperative impression was of a small benign polyp in the 
sigmoid.  The records further show that in December 1995, the 
appellant underwent a follow-up examination.  At that time, 
the examining physician stated that the appellant had 
recently had a polyp removed from his colon, and that the 
possible pre-anal mass that was seen on his barium enema had 
been ruled out.  

In April 1997, the appellant submitted medical literature 
regarding irritable bowel syndrome and the causes of 
irritable bowel syndrome.  The appellant highlighted a 
portion of the text which referred to NSAIDs.  According to 
the literature, NSAIDs made the stomach vulnerable to the 
harmful effects of acid and pepsin.

In December 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that the medication that he was 
taking for his service-connected cervical spine disability 
was causing him to develop gastrointestinal problems.  (T.4).  
The appellant stated that in 1997, his stomach started to 
bleed because he was using NSAIDs, and he was subsequently 
hospitalized.  (Id.).  He indicated that he was diagnosed 
with antritis/duodenitis due to NSAID use.  (Id.).  

In June 1999, the RO received outpatient and inpatient 
treatment records from the Reno VAMC, from July 1995 to April 
1998.  The records show that the appellant was hospitalized 
from February 5 to February 6, 1997.  Upon admission, he 
complained of having burgundy stools and feeling light 
headed.  He gave a history of chronic NSAID use for neck pain 
which resulting from an injury in 1986.  While the appellant 
was hospitalized, he underwent an esophagogastroduodenoscopy.  
The impression was of enteritis and duodenitis consistent 
with NSAID use.  Upon his discharge, the appellant was 
diagnosed with the following: (1) GI bleed, 
enteritis/duodenitis, (2) chronic NSAID use, (3) chronic neck 
and back pain, (4) chronic diarrhea, and (5) anemia secondary 
to the GI bleed.  


II.  Analysis

A review of the record shows that the appellant has a 
service-connected neck disability, and that he takes NSAIDs 
in order to relieve chronic neck pain.  The evidence of 
record also shows that the appellant has been recently 
diagnosed with enteritis/duodenitis consistent with NSAID 
use.  Therefore, although it is clear that the evidence of 
record does not demonstrate that the appellant's 
enteritis/duodenitis is of service origin, the Board 
recognizes that there is competent medical evidence that 
shows that the appellant's currently diagnosed 
enteritis/duodenitis is related to the medication that he 
takes for his service-connected cervical spine disability.  
See Allen, 7 Vet. App. at 439, 448.  In such cases where the 
evidentiary record is evenly balanced, the benefit of the 
doubt must be resolved in the appellant's favor.  Thus, with 
resolution of all reasonable doubt in the appellant's favor, 
the Board concludes that service connection for a 
gastrointestinal disorder, to include enteritis/duodenitis, 
on a secondary basis, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a).  


C.  Entitlement to an effective date 
prior to July 28, 1994, for a 40 percent 
disabling rating for a cervical spine 
disability.  

The appellant contends that an effective date prior to July 
28, 1994 should be assigned for the grant of a 40 percent 
evaluation for a cervical spine disability.  He maintains 
that the proper effective date for the increased disability 
rating should be  the date of the original award of service 
connection in July 1987. 


I.  Factual Background

The appellant served in the military from April 4, 1986 to 
June 30, 1987.  In May 1987, the appellant filed his original 
claim of entitlement to service connection for a cervical 
strain.  The appellant's claim was received by the RO on June 
1, 1987.  

By rating action of August 1987, the RO granted service 
connection for a chronic cervical strain, without evidence of 
neurologic involvement, and assigned a 10 percent disabling 
rating effective from July 1, 1987.  The decision was 
primarily based upon the appellant's service medical records 
which showed that the appellant injured his neck in October 
1986.  The RO further stated that in an April 1987 Medical 
Board examination, it was noted that the sensory examination 
was normal.  The appellant was advised of the above decision 
in August 1987 and it was not appealed.  

In correspondence received on July 28, 1994, the appellant 
requested that his service-connected cervical spine 
disability be re-evaluated.  At that time, the appellant 
noted that his neck pain had worsened.  

In August 1994, the RO received outpatient treatment records 
from the Las Vegas VAMC, from February to July 1994.  The 
records show that in July 1994, the appellant had an x-ray of 
his cervical spine.  The x-ray was interpreted as showing a 
straightening of the cervical curvature which was indicative 
of a muscle spasm.  

In September 1994, the appellant underwent a VA examination.  
At that time, he was diagnosed with the following: (1) 
chronic cervical strain, and (2) hypo-conditioning of neck 
musculature with no significant radiculopathy.  

In a March 1995 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
chronic cervical strain, without evidence of neurologic 
involvement, from 10 percent to 20 percent disabling, 
effective from July 28, 1994.  In June 1995, the appellant 
filed a Notice of Disagreement (NOD) and in February 1996, a 
Statement of the Case (SOC) was issued.  He submitted his 
substantive appeal in May 1996.

In October 1996, the appellant underwent a peripheral nerve 
examination.  At that time, the physical examination showed 
that the appellant's cranial nerves II through XII were 
within normal limits.  In regards to the appellant's 
peripheral nerves, his strength was fully intact in the upper 
extremities.  Muscle contraction evoked discomfort in his 
neck and arms.  The appellant's strength was similarly intact 
in his lower extremities.  Muscle stretch reflexes were 2+ 
and symmetrical.  The appellant's cerebellar and fine motor 
control were within normal limits.  Sensation, including 
stereognosis, was fully normal and there were no Babinski's 
signs.  The diagnosis was of cervical spondylosis, with 
chronic and severe pain of both muscular skeletal and nerve 
root origin.  The examining physician stated that the 
appellant had herniated discs at two different levels of his 
cervical spine which were going to require careful attention 
because of potential compression of the cervical spinal cord, 
which could possibly cause considerable disability in his 
lower extremities if allowed to progress to a significant 
degree.  

In November 1996, the appellant underwent a VA examination.  
At that time, he stated that he had pain which extended from 
his neck to the back of his arms to his ring and long 
fingers.  The appellant indicated that at the end of the day, 
he had increasing numbness in the back of the thumb region.  
The sensory examination showed that symptomatology to light 
touch in the superficial branch of the radial nerve on the 
back of the thumb was slightly decreased on the right side 
compared to the left.  An x-ray of the appellant's cervical 
spine showed that there was no evidence of degenerative joint 
disease, and there was mild reversal of the normal lordosis.  
There was also very minimal osteophyte formation.  A Magnetic 
Resonance Imaging (MRI) was interpreted as showing right-
sided disc protrusion at C4-5, and C5-6 had a central and 
left-sided disc protrusion.  There was minimal bulging at C7.  
In addition, an electromyograph (EMG) study indicated that 
the right upper extremity was probably within normal limits 
although there were some chronic reinnervation potentials in 
the right extensor indicis.  Following the physical 
examination and a review of the diagnostic test results, the 
examining physician diagnosed the appellant with fibromyalgia 
of the cervical spine and with discogenic neck pain.  

In a January 1997 rating action, the RO increased the 
appellant's disabling rating for his service-connected neck 
disability from 20 percent to 40 percent disabling, effective 
from July 28, 1994.  At that time, the RO recharacterized the 
appellant's service-connected neck disability as chronic 
cervical strain; cervical spondylosis with radiculopathy.  
The RO primarily based its decision on the results of the 
appellant's October and November 1996 VA examinations which 
showed that the appellant had cervical spondylosis with 
radiculopathy, and discogenic neck pain.  

In April 1997, the appellant submitted a correspondence to 
the RO.  At that time, he raised the issue of an earlier 
effective date for the grant of the 40 percent evaluation for 
his disability of the cervical spine, indicating that he 
thought that the appropriate effective date should be 
retroactive to the date of the original award of service 
connection.  The appellant contended that he had had 
neurological symptoms from the time of his original injury.  

In a May 1997 correspondence from the appellant to the RO, 
the appellant stated that he accepted the current award of 
the 40 percent disabling rating for his service-connected 
cervical spine disability as a full grant of benefits sought 
on appeal.  The appellant further requested that his appeal 
be terminated.  

In December 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that at the time of his 
separation from the military, he had radiculopathy going down 
both sides of his body into his arms.  (T.9).  He stated that 
at present, he had radiculopathy on the right side of his 
body and into the right side of his face.  (Id.).  The 
appellant reported that if his symptomatology from the time 
of his discharge was compared to his present symptomatology, 
it would be clear that the symptoms were almost identical.  
(Id.).  According to the appellant, his symptomatology at the 
time of his discharge was clearly indicative of neurological 
involvement even though when he was granted service 
connection in the August 1987 rating, the RO indicated that 
there was no neurological involvement.  (Id.).  

In January 1998, the appellant underwent a VA examination.  
At that time, he was diagnosed with degenerative disk disease 
of the cervical spine with neuropathic indications.  The 
examining physician noted that there were indications of 
neuropathy in the right upper extremity.  


II.  Analysis

In the instant case, when service connection for a chronic 
cervical strain, without evidence of neurologic involvement, 
was established, the effective date was set as July 1, 1987, 
the day after the appellant's discharge from the military.  
At that time, a 10 percent evaluation was assigned.  The 
Board further notes that when the evaluation was increased 
from 10 to 20 percent in a March 1995 rating decision, the 
effective date of the increase was determined to be July 28, 
1994, the date that the appellant requested that his service-
connected cervical spine disability be re-evaluated.  
Moreover, when the evaluation was increased from 20 to 40 
percent in a January 1997 rating decision, the effective date 
of the increase was again determined to be July 28, 1994.  
The Board observes that at the time of the January 1997 
rating, the RO recharacterized the appellant's service-
connected neck disability as chronic cervical strain; 
cervical spondylosis with radiculopathy.  Thus, in regards to 
the appellant's contentions, he maintains, in essence, that 
the effective date of the increase to 40 percent should be 
the date of the original award of service connection, which 
would have been on July 1, 1987.  

Under 38 U.S.C.A. § 5110(b)(2), "[t]he effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  See also, 38 C.F.R. § 3.400(o)(2) (1998).  
Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was "ascertainable" up to 
one year prior to the claimant's submission of a "claim" 
for VA compensation should be dispositive on the question of 
an effective date for any award that ensues. A "claim" is 
defined under 38 C.F.R. § 3.1(p) (1998) as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134- 35 
(1992).

Thus, in applying the terms of section 5110(b)(2), the Board 
must determine whether the award of a 40 percent rating for 
the appellant's cervical spine disability should have been 
effective either on the date that he filed for an increase on 
July 28, 1994, or "on some date in the preceding year if it 
were factually ascertainable that the disability had 
increased in severity during that time."  Scott v. Brown, 7 
Vet. App. 184, 189 (1994).

In the instant case, the appellant claims that the earlier 
effective date should be July 1, 1987, the date of the 
original award of service connection.  It is noted that when 
the appellant was originally granted service connection for a 
cervical spine disability in an August 1987 rating action, 
the RO noted that the appellant had chronic cervical strain, 
without evidence of neurologic involvement.  The Board 
further observes that when the appellant was assigned a 40 
percent disabling rating for his neck disability in a January 
1997 rating action, the RO noted that, based on the 
appellant's October and November 1996 VA examinations, the 
appellant had cervical spondylosis with radiculopathy, and 
fibromyalgia of the cervical spine with discogenic neck pain.  
It is the appellant's contention that he had neurological 
symptoms at the time of the date of the original award of 
service connection on July 1, 1987. 

The Board observes that in a correspondence received on July 
28, 1994, the appellant requested that his service-connected 
cervical spine disability be re-evaluated.  At that time, the 
evidence of record was negative for any complaints or 
findings of neurological symptoms related to the appellant's 
service-connected neck disability.  In fact, the evidence of 
record shows that in the appellant's September 1994 VA 
examination, he was diagnosed with the following: (1) chronic 
cervical strain, and (2) hypo-conditioning of neck 
musculature with no significant radiculopathy.  Thus, the 
Board notes that the first medical evidence of record of any 
neurologic impairment related to the appellant's service-
connected cervical spine disability, is in the appellant's 
October and November 1996 VA examinations, approximately two 
years after the appellant had filed for an increased rating.  
In the appellant's October 1996 VA examination, he was 
diagnosed with cervical spondylosis, with chronic and severe 
pain of both muscular skeletal and nerve root origin.  
Moreover, in the appellant's November 1996 VA examination, he 
was diagnosed with fibromyalgia of the cervical spine with 
discogenic neck pain.  

After careful review of the record and consideration of the 
appellant's claim, the Board is unable to find any evidence 
which reflects that it was factually ascertainable that the 
symptomatology associated with the appellant's disability of 
the cervical spine met the criteria for a 40 percent 
evaluation at any point during the year prior to July 28, 
1994.  As stated above, the first medical evidence of record 
of any neurologic impairment related to the appellant's 
service-connected cervical spine disability, is in the 
appellant's October and November 1996 VA examinations 
approximately two years after the appellant had filed for an 
increased rating.  Therefore, as previously stated, the 
effective date of an increased evaluation is the date of 
filing of a claim for increase where evidence of record did 
not show an increase in severity during the one year period 
prior to the request for increase.  See Scott v. Brown, 7 
Vet. App. 184, 189 (1994); 38 C.F.R. § 3.400(o)(2).  
Accordingly, in this case an effective date of July 28, 1994, 
the date of the claim for increase, has been properly 
assigned.      


ORDER

Entitlement to service connection for the residuals of an eye 
injury is denied.  

Entitlement to service connection for a skin disability is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for flat feet is denied.  

Service connection for kidney disability, diagnosed as kidney 
stones, on a secondary basis, is granted.  

Service connection for a gastrointestinal disorder, diagnosed 
as enteritis/duodenitis, on a secondary basis, is granted.  

The claim of entitlement to an effective date prior to July 
28, 1994, for a 40 percent disabling rating for a cervical 
spine disability is denied.  


REMAND

The Board observes that in a January 1997 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for a disability of the joints involving the 
shoulders, hips, knees, ankles, and low back, on a secondary 
basis.  At that time, the RO referred to private medical 
records from the Valley Presbyterian Hospital, from July 2 to 
July 5, 1993.  The RO stated that according to the hospital 
records, the appellant was diagnosed with lumbar spine 
degenerative disc disease which required a laminectomy in 
1993.  However, the Board observes that a review of the 
claims file is negative for any private medical records from 
the Valley Presbyterian Hospital.  Moreover, in the 
appellant's December 1997 hearing, the appellant testified 
that he had never received any treatment from the Valley 
Presbyterian Hospital, and that he had never had surgery of 
any kind on his spinal column.  (T.11).  

In light of the above, the Board concludes that in the RO's 
January 1997 rating action denying the appellant service 
connection for a disability of the joints involving the 
shoulders, hips, knees, ankles, and low back, on a secondary 
basis, the RO relied, in part, on records not found in the 
claims folder.  In this regard, Board policy directs that 
"[I]f it appears that mistaken reliance on a misfiled 
document may have materially affected the [agency of original 
jurisdiction's] determination in an issue on appeal, the 
staff counsel or Board member should consider remanding the 
case."  BVA Chairman's Memorandum 01-96-18 (May 3, 1996).  

That notwithstanding, the VA has an obligation under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the appellant of the 
evidence necessary to complete his application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. at 69.  In this case, the appellant is 
hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" includes (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a link between the current disability and the 
inservice injury or disease; for both claimed back disorders.  
See Caluza, Vet. App. at 498, 510.  Additionally, inasmuch as 
the appellant's claim includes determinant issues involving 
questions of medical diagnosis or medical causation, he needs 
to submit competent medical evidence to that effect in order 
to show that the claim is plausible or possible.  See 
Grottveit, 5 Vet. App. at 91, 93.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented a well 
grounded claim.  If appropriate, the RO 
should accomplish any further indicated 
development.  See Morton v. West, 12 Vet. 
App. 477 (1999).  

2.  If the determination remains adverse 
to the appellant, a Supplemental 
Statement of the Case should be prepared, 
and the appellant and his representative 
should be given a reasonable period of 
time in which to reply.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  No action is required 
of the appellant until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







